 



Exhibit 10.4a
LTIP Stock Units

                 
 
  FY 2007 Stock Unit Award        

Dear [Full Name]:
     You have been granted an Award as of May 10, 2007 of [amount] units of
Deferred Stock under the Centex Corporation Long Term Incentive Plan (as such
plan may be amended from time to time, the “Plan”), giving you the right to
receive a Payout of an equivalent number of Shares of the common stock of Centex
Corporation (the “Company”) on May 10, 2014, provided you are still employed by
the Company or an Affiliate. This Award will vest at the rate of 331/3% per year
on each of March 31, 2008, March 31, 2009 and March 31, 2010.1
     As described in the Plan, under certain circumstances an early Payout may
occur. For example, if you so elect in the form and manner prescribed by the
Administrator, Payout will occur when each portion of the Award vests, subject
to your subsequent revocation of the timing of Payout and substitution of a new
Payout election during any subsequent calendar year. Conversely, if for any
other reason you cease to be employed by the Company or any of its Affiliates,
in most cases you will forfeit any portion of this Award that has not vested as
of your Termination Date and, unless discharged for cause, you will receive a
Payout of the then vested portion of this Award, as provided in the Plan.
     The Company may cancel and revoke this Award and/or replace it with a
revised award at any time if the Company determines, in its good faith judgment,
that this Award was granted in error or that this Award contains an error. In
the event of such determination by the Company, and written notice thereof to
you at your business or home address, all of your rights and all of the
Company’s obligations as to any unvested portion of this Award shall immediately
terminate. If the Company replaces this Award with a revised award, then you
will have all of the benefits conferred under the revised award, effective as of
such time as the revised award goes into effect.
     This Award is subject to the Plan, and the Plan will govern where there is
any inconsistency between the Plan and this Award. The provisions of the Plan
are also the provisions of this Award, and all terms, provisions and definitions
set forth in the Plan are incorporated into this Award and made a part of this
Award for all purposes. Capitalized terms used and not otherwise defined in the
Plan have the meanings ascribed to such terms in the Plan. A copy of the Plan is
available to you upon request to the Law Department during the term of this
Award. This Award is subject to the Company’s Policy on Recoupment in
Restatement Situations, and you agree that you will comply with the terms of
that Policy.
     This Award has been signed by Centex Corporation and delivered to you, and
(when signed by you) has been accepted by you effective as of May 10, 2007.

             
ACCEPTED
      CENTEX CORPORATION    
as of _________________, 2007
           
 
           
 
           
 
           
[Full Name]
      [Name]    
 
      [Title]    

 

1   The vesting schedule for “discretionary retention awards” is as follows:
This Award will vest at the rate of 331/3% per year on each of March 31, 2009,
March 31, 2010 and March 31, 2011.

